   Case: 4:19-mj-00018-DDN Doc. #: 6 Filed: 01/28/19 Page: 1 of 3 PageID #: 15



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

In the Matter of the Search of                          )
                                                        )
the Priority Mail parcel bearing tracking               )       No. 4:19 MJ 18 (DDN)
number 9505 5065 8726 9009 0778 17,                     )
addressed to: “Jamel Harrison 1537 Keelen               )       FILED UNDER SEAL
DR. Saint Louis MO. 63136.”                             )


                                     MOTION FOR SEALING

        Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and John T Davis, Assistant United

States Attorney for said District, and moves this Court for an order directing that the application,

search warrant and affidavit entered by this Court be sealed until June 15, 2019, except for the

limited purposes of providing same to defense counsel pursuant to Rules 12 and 16 of the

Federal Rules of Criminal Procedure.

        In support of this Motion, the government provides the following facts establishing that

(a) the government has a compelling interest in sealing the documents in question which

outweighs the public's qualified First Amendment right of access to review those documents; and

(b) no less restrictive alternative to sealing is appropriate or practical.

        The facts submitted in the affidavit in support of the instant application for a search

warrant have been determined as part of an ongoing investigation that involves individuals in at

least two districts in separate states. At the present time it is unknown whether the addressee on

the instant package is an unknowing dupe of the senders. Nor has it been determined whether

the sender is in fact the person identified on the package or a fictitious person. Exposing the

identities of the sender and recipient of the package would unnecessarily expose these
   Case: 4:19-mj-00018-DDN Doc. #: 6 Filed: 01/28/19 Page: 2 of 3 PageID #: 16



individuals, who may be innocent parties, to unjustified notoriety, particularly if the results of the

investigation do not result in the filing of criminal charges.

                                                       JEFFREY B. JENSEN
                                                       United States Attorney

                                                       _s/John T Davis_________
                                                       JOHN T DAVIS, #40915MO
                                                       Assistant United States Attorney
                                                       111 South 10th Street, Room 20.333
                                                       St. Louis, Missouri 63102
                                                       (314) 539-2200


Dated: January 28, 2019
   Case: 4:19-mj-00018-DDN Doc. #: 6 Filed: 01/28/19 Page: 3 of 3 PageID #: 17



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION
                                                )
In the Matter of the Search of                  )
                                                )
the Priority Mail parcel bearing tracking       )     No. 4:19 MJ 18 (DDN)
number 9505 5065 8726 9009 0778 17,             )
addressed to: “Jamel Harrison 1537 Keelen       )     FILED UNDER SEAL
DR. Saint Louis MO. 63136.”                     )


                                    O R D E R FOR SEALING

        On motion of the United States of America, it is hereby ordered that the application,

search warrant and affidavit and this Order issued thereto be sealed until June 15, 2019, except

for the limited purposes of providing same to defense counsel pursuant to Rules 12 and 16 of the

Federal Rules of Criminal Procedure.

        This Order is based upon the sealed motion of the government establishing that: (a) the

government has a compelling interest in sealing the documents in question which outweighs the

public's qualified First Amendment right of access to review those documents; and (b) no less

restrictive alternative to sealing is appropriate or practical.



                                                DAVID D. NOCE
                                                UNITED STATES MAGISTRATE JUDGE



Dated: This              day of January, 2019.
